                        Case 7:18-cv-00267 Document 74-3 Filed on 03/06/20 in TXSD Page 1 of 8
                                                                                                                    1

                                                             UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF TEXAS
                                                                   MCALLEN DIVISION
                                     IRMA GARZA                          )(
                                        Plaintiff                        )(
                                                                         )(
                                     VS.                                 )(   CIVIL ACTION NO.
                                                                         )(   7:18-cv-267
                                     THE CITY OF EDINBURG,               )(
                                     TEXAS, RICHARD MOLINA,              )(
                                     DAVID TORRES, JORGE                 )(
                                     SALINAS AND GILBERT                 )(
                                     ENRIQUEZ                            )(
                                        Defendants                       )(
                                     _______________________________________________________

                                                           ORAL AND VIDEOTAPED DEPOSITION OF
                                                                      ROBIN ZAYAS
                                                                    APRIL 23, 2019

                                     _______________________________________________________



                                                     ORAL AND VIDEOTAPED DEPOSITION OF ROBIN ZAYAS,
                                     produced as a witness at the instance of the PLAINTIFF,
                                     taken in the above styled and numbered cause on
                                     April 23, 2019, between the hours of 1:42 p.m. and 2:57
                                     p.m., reported stenographically by JOHN W. FELLOWS,
                                     Certified Court Reporter No. 3335, in and for the State
                                     of Texas, at the offices of FLORES & TORRES, LLP, 118
                                     East Cano Street, Edinburg, Texas, pursuant to the
                                     Federal Rules of Civil Procedure and any provisions
                                     stated on the record or attached therein.


                                                                                     EXHIBIT 3
                                               BRYANT & STINGLEY, INC.
                                Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                    3ed76d92-6839-48cc-a6ac-e7162a33ab29
                        Case 7:18-cv-00267 Document 74-3 Filed on 03/06/20 in TXSD Page 2 of 8
                                                                                                               52

                    14:36    1                             MR. AGUILAR:   Objection, mischaracterizing
                    14:36    2       the evidence.            Go ahead.
                    14:36    3               A.      She couldn't apply.    The position wasn't --
                    14:36    4               Q.      Available yet?
                    14:36    5               A.      Right.
                    14:36    6                             MR. FLORES:    No further questions.        I'll
                    14:36    7       pass the witness.
                    14:36    8                                       EXAMINATION
                    14:36    9       BY MR. AGUILAR:
                    14:36 10                 Q.      Just ask something before we take a break, can
                    14:37 11         you tell me what y'all's relationship is?
                    14:37 12                 A.      He's my ex-brother-in-law.
                    14:37 13                 Q.      Okay.    And that would be your ex-husband?
                    14:37 14                 A.      No.   My sister -- my other sister, Julie.
                    14:37 15                 Q.      Okay.
                    14:37 16                 A.      This is her ex-husband.    So we're -- we're
                    14:37 17         not --
                    14:37 18                 Q.      I'm going --
                    14:37 19                 A.      Not really hate each other in the end.
                    14:37 20                 Q.      I'm going to try to do the math here.         So your
                    14:37 21         sister?
                    14:37 22                 A.      Julie.
                    14:37 23                 Q.      Sister Julie?
                    14:37 24                 A.      Used to be married.
                    14:37 25                 Q.      Was married to?



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                 3ed76d92-6839-48cc-a6ac-e7162a33ab29
                        Case 7:18-cv-00267 Document 74-3 Filed on 03/06/20 in TXSD Page 3 of 8
                                                                                                               53

                    14:37    1               A.      David.
                    14:37    2               Q.      David?
                    14:37    3                             MR. FLORES:   This guy.
                    14:37    4               Q.      And they are no longer?
                    14:37    5               A.      Right.
                    14:37    6               Q.      And you guys live near each other or something?
                    14:37    7               A.      We're in the same neighborhood.    Well, now
                    14:37    8       yeah.         Because I moved into Cary's house and Cary's
                    14:37    9       house is like two streets from Dave's.
                    14:37 10                 Q.      So you live with Cary, like, two streets away?
                    14:37 11                 A.      Like it's an L shape.
                    14:37 12                 Q.      Around the corner?
                    14:37 13                 A.      Yeah.
                    14:37 14                 Q.      Okay.    And what's the deal?   Your kids hang out
                    14:38 15         together or something?
                    14:38 16                 A.      Oh, I don't have kids.
                    14:38 17                 Q.      Oh.
                    14:38 18                 A.      No.
                    14:38 19                 Q.      Cary's --
                    14:38 20                 A.      His son is my nephew.
                    14:38 21                 Q.      Okay.    So Flores son.   What's son's name?
                    14:38 22                               MR. FLORES:   Jacob.
                    14:38 23                 Q.      Thank you.   You could've answered that.
                    14:38 24                 A.      He's a minor.   I'm not going to throw him in
                    14:38 25         the --



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                 3ed76d92-6839-48cc-a6ac-e7162a33ab29
                        Case 7:18-cv-00267 Document 74-3 Filed on 03/06/20 in TXSD Page 4 of 8
                                                                                                               54

                    14:38    1               Q.      Oh.   Jake -- Jacob is your nephew?
                    14:38    2               A.      Correct.
                    14:38    3               Q.      And you take care of him sometimes or something
                    14:38    4       or -- or is there any kind of --
                    14:38    5               A.      We are best buds, yeah.
                    14:38    6               Q.      Okay.   You hang?   So you watch him and stuff
                    14:38    7       like that?
                    14:38    8               A.      Well, I mean, he's a high school kid.         I don't
                    14:38    9       go watch him.           We hang out.
                    14:38 10                 Q.      I was thinking -- but it's --
                    14:38 11                 A.      No.   He's --
                    14:38 12                 Q.      How old is he?    Like 16, 17?
                    14:38 13                               MR. FLORES:   14.
                    14:38 14                 A.      Fourteen.
                    14:38 15                 Q.      Any other of his kids that you -- you hang with
                    14:39 16         or do you have any other kids?            I don't know.       So
                    14:39 17         that's -- so that's -- I'm just trying to figure out
                    14:39 18         what the relationship is.
                    14:39 19                               Sometimes you still hang or see
                    14:39 20         Mr. Flores' son periodically, you live around the
                    14:39 21         corner, sometimes you might watch him if he needs
                    14:39 22         somebody to sit for him while David's out or something,
                    14:39 23         whatever might be, whatever comes up?
                    14:39 24                 A.      Not really.     On days when he's with my sister
                    14:39 25         Julie --



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                 3ed76d92-6839-48cc-a6ac-e7162a33ab29
                        Case 7:18-cv-00267 Document 74-3 Filed on 03/06/20 in TXSD Page 5 of 8
                                                                                                                 55

                    14:39    1               Q.      Uh-huh.
                    14:39    2               A.      -- because they have joint custody, let's say
                    14:39    3       he -- you know, I've gone to take him his backpack.
                    14:39    4       I've gone to pick him up to take him to the
                    14:39    5       orthodontist.           If he's sick, I'll pick him up and hang
                    14:39    6       out with him for couple of hours, whatnot.
                    14:39    7               Q.      That kind of stuff?
                    14:39    8               A.      Yeah.
                    14:39    9               Q.      Okay.
                    14:39 10                               MR. AGUILAR:   Could we go off the record a
                    14:39 11         moment?
                    14:39 12                               MR. FLORES:    Sure.
                    14:39 13                               THE VIDEOGRAPHER:      We're off the record.
                    14:39 14                         (Recess)
                    14:46 15                               THE VIDEOGRAPHER:   We're back on the
                    14:46 16         record.
                    14:46 17                 Q.      I'd like to ask you just couple more things.
                    14:46 18         This Anonymous RGV, do you know who that is?
                    14:47 19                 A.      There is a lot of -- no.      I don't know who it
                    14:47 20         is.
                    14:47 21                 Q.      Have you heard rumors?
                    14:47 22                 A.      It could be -- yeah.      I mean, that
                    14:47 23         whole -- anything on there is --
                    14:47 24                 Q.      You know who -- who -- who -- who has authority
                    14:47 25         to post on Anonymous RGV?            In other words --



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                   3ed76d92-6839-48cc-a6ac-e7162a33ab29
                        Case 7:18-cv-00267 Document 74-3 Filed on 03/06/20 in TXSD Page 6 of 8
                                                                                                                61

                    14:51    1       interest?
                    14:51    2               A.      An interest, probably.     I mean, who wouldn't --
                    14:52    3               Q.      Did you know about that interest?
                    14:52    4                              MR. AGUILAR:   Objection, speculation.           Go
                    14:52    5       ahead.
                    14:52    6               A.      Yes.    It was -- it was something that
                    14:52    7       she -- you know, was an option.
                    14:52    8               Q.      Okay.
                    14:52    9                              MR. FLORES:    Pass the witness.
                    14:52 10                                    FURTHER EXAMINATION
                    14:52 11         BY MR. AGUILAR:
                    14:52 12                 Q.      Was it an option before the election, or was it
                    14:52 13         an option after the election?
                    14:52 14                 A.      After.
                    14:52 15                 Q.      Okay.    Is that what you meant by it was an
                    14:52 16         option?
                    14:52 17                 A.      For her, for -- yes.
                    14:52 18                 Q.      Because when he was asking you questions right
                    14:52 19         now, he's trying to distinguish between what she was
                    14:52 20         looking at before the election as opposed to after the
                    14:52 21         election.
                    14:52 22                 A.      Correct.   Before the election, I'm sure any
                    14:52 23         position with the city would've been an option, you
                    14:52 24         know.
                    14:52 25                 Q.      You're saying just in the sense of any position



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                  3ed76d92-6839-48cc-a6ac-e7162a33ab29
                        Case 7:18-cv-00267 Document 74-3 Filed on 03/06/20 in TXSD Page 7 of 8
                                                                                                                 62

                    14:52    1       that might have been available, yes, she would've been
                    14:52    2       interested --
                    14:52    3               A.      Correct.
                    14:52    4               Q.      -- because she wanted to leave Channel 5?
                    14:52    5               A.      Correct.
                    14:52    6               Q.      But did she ever mention to you that she was
                    14:52    7       looking for this particular position?
                    14:52    8               A.      Right.     No.
                    14:52    9               Q.      Okay.     That's what I was asking.     Before the
                    14:52 10         election, she never mentioned that she was looking for
                    14:52 11         this particular position, correct?
                    14:53 12                 A.      Correct.
                    14:53 13                 Q.      It wasn't until after that the position became
                    14:53 14         available that she mentioned to you that now she was
                    14:53 15         looking at that position; is that correct?
                    14:53 16                 A.      Right.     And, if anything, these kind of posts
                    14:53 17         fueled her fire.             Be like, Oh, well then maybe I will.
                    14:53 18                 Q.      Okay.
                    14:53 19                                 MR. FLORES:    Okay.   I'll wait --
                    14:53 20                                 MR. AGUILAR:    I'll pass the witness.
                    14:53 21                                 MR. FLORES:    Thank you.   I thought you
                    14:53 22         were.
                    14:53 23                                      FURTHER EXAMINATION
                    14:53 24         BY MR. FLORES:
                    14:53 25                 Q.      Because I -- I -- I think you answer one way



                                                BRYANT & STINGLEY, INC.
                                 Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                   3ed76d92-6839-48cc-a6ac-e7162a33ab29
                        Case 7:18-cv-00267 Document 74-3 Filed on 03/06/20 in TXSD Page 8 of 8
                                                                                                          69

                                                  UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF TEXAS
                                                        MCALLEN DIVISION
                                     IRMA GARZA                )(
                                        Plaintiff              )(
                                                               )(
                                     VS.                       )( CIVIL ACTION NO.
                                                               )( 7:18-cv-267
                                     THE CITY OF EDINBURG,     )(
                                     TEXAS, RICHARD MOLINA,    )(
                                     DAVID TORRES, JORGE       )(
                                     SALINAS AND GILBERT       )(
                                     ENRIQUEZ                  )(
                                        Defendants             )(

                                                    REPORTER'S CERTIFICATION
                                               ORAL AND VIDEOTAPED DEPOSITION OF
                                                           ROBIN ZAYAS
                                                         APRIL 23, 2019
                                             I, JOHN W. FELLOWS, Certified Court Reporter,
                                     certify that the witness, ROBIN ZAYAS, was duly sworn
                                     by me, and that the transcript is a true and correct
                                     record of the testimony given by the witness on
                                     April 23, 2019; that the deposition was reported by me
                                     in stenograph and was subsequently transcribed under my
                                     supervision;
                                             Pursuant to Federal Rule 30(5)(e)(2), a review
                                     of the transcript was requested.
                                                 I FURTHER CERTIFY that I am not a relative,
                                     employee, attorney or counsel of any of the parties,
                                     nor a relative or employee of such attorney or counsel,
                                     nor am I financially interested in the action.
                                                 WITNESS MY HAND on this the _____ day of
                                     _____________________, 2019.

                                                           ____________________________________
                                                           JOHN W. FELLOWS, Texas CSR 3335
                                                           Expiration Date: 04-30-21
                                                           Bryant & Stingley, Inc., CRN No. 512
                                                           1305 East Nolana, Suite D
                                                           McAllen, Texas 78504
                                                           (956) 618-2366



                                               BRYANT & STINGLEY, INC.
                                Harlingen (956) 428-0755       McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                            3ed76d92-6839-48cc-a6ac-e7162a33ab29
